ON MOTION nor rehearing.
Per Curiam.
Upon a motion for rehearing, we have reconsidered the grounds of our former opinions, and see no reason for changing our conclusions, that, on the pleadings and evidence as they now stand, plaintiff can not recover. We are all agreed that the judment should be reversed, Judge Burgess on the ground that, prior to, or at the time of, the commencement of the action, Mr. Hargadine made no offer to refund the money he had received for his deed which he sought to set aside as fraudulent, and Judges Sherwood and Gantt, in addition to this ground, for the further reason that Mr. Hargadine and those creditors for whom he was trustee were estopped by their own conduct from assailing the deed made by Mr. Hargadine as fraudulent, whether a tender was made or not. Eor these reasons, it is apparent no good purpose would be subserved by remanding the cause, and it is accordingly simply reversed.